PER CURIAM
*1108AND NOW , this 28th day of August, 2018, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues rephrased for clarity are:
(1) Did the Superior Court depart from accepted judicial practices or abuse its discretion in finding as fact that Petitioner admitted to being personally served with the complaint in mortgage foreclosure?
(2) Did the Superior Court depart from accepted judicial practices or abuse its discretion in concluding as a matter of law that Petitioner had been served with original process with the underlying foreclosure complaint?
Justice Baer did not participate in the consideration or decision of this matter.